Case, 1:20-c) 0028 -CBA- ocument 6 File 8/20 P 1
Cased DO-cV Rasa BR Hae Doc cument 4 Bled B19 120° Sage 2of 5 ragelb #34

AQ AdO (Rev 06/12) Summons ma Civ Action (Page 2)

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (D)

This summons for fname of individual and tite, ifany) Mindgeek Los Angeles
was received by me on (date, 01/26/2020

“JY 1 personally served the summons on the individual at (place,

ON felette) Sor

“I | left the summons at the individual's residence or usual place of abode with diame)

, a person of suitable age and discretion who resides there,

On idates and mailed a copy to the individual's last known address; or

x [served the SUMMONS OD (ame af individuai) Angela Robitaille . who is
designated by law to accept service of process on behalf of (nae of organization) Mindgeek Los Angeles
al 21800 Oxnard Street, Suite 150, Woodland Hills, CA 91367 on fdeter 94/27/2020 at 12:03PM * OF

SJ | returned the summons unexecuted because ‘oF

CV Other fspecifiu:

My fees are $ for travel and $ for services, for a total of $ 0.00
| declare under penalty of perjury that this information is true.

ANN LA Armes

Server 'y yignatiwe

Date: 01/28/2020

 

Jenni Ann | Conroy, Orange County #6065 _

Printed name and title

1519 E Chapman Ave, #68
Fullerton, CA 92831

Server's address

Additional information regarding attempted service, etc:
